Citation Nr: 1033891	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Initial evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 until June 2000, 
and from February 2001 until August 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Veteran's claim of entitlement to higher rating for PTSD is 
an appeal from the initial assignment of a disability rating in 
February 2007.  During a hearing before the undersigned in June 
2010, the Veteran indicated that his level of disability had 
become worse since his most recent VA examination in August 2009.  
Specifically, he testified that he had daily panic attacks, short 
and long term memory loss, suicidal thoughts, outward aggression, 
trouble understanding complex commands, less motivation, and 
stayed in bed most of the time.  He also indicated that he was 
arrested in Houston during a job training and reprimanded 
multiple times for temper at his last job in July 2009 in the oil 
fields.  Accordingly, the Veteran is entitled to a new VA 
examination in order to properly determine his current level of 
symptomatology.

Where VA has been placed on notice that federal records relating 
to the Veteran's claim may not yet have been associated with his 
or her claim file, VA has a duty to obtain such records.  Golz v. 
Shinseki, 590 F.3d 1317 (2010).  Here, a November 2009 notice 
from the Social Security Administration (SSA) indicates that the 
Veteran was entitled to receive monthly disability benefits 
beginning July 2009.  He testified that these benefits were for 
his PTSD.  A review of the file indicates that no SSA records 
have been obtained and thus a remand is necessary so that VA can 
make necessary efforts to obtain those records.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any additional 
relevant evidence he has in his possession 
with respect to the PTSD claim including any 
information concerning his arrest in Houston 
during a job training, and any information 
from his last place of employment concerning 
disciplinary actions taken against him.

2.  An attempt should be made to acquire any 
records relating to the Veteran's claim, 
currently held by SSA.  If such records are 
not available, the Veteran is to be notified 
and given opportunity to submit supplemental 
documentation.

3.  Following the completion of the above 
development, the Veteran should be scheduled 
for a VA psychiatric examination and the 
examiner is to discuss all symptoms 
associated with the Veteran's PTSD including 
his occupational and social functioning.  A 
Global Assessment of Functioning score should 
be provided, as well.  In reporting the his 
levels of symptomatology, it should be noted 
which symptoms are at least as likely as not 
associated with the Veteran's traumatic brain 
injury, rather than PTSD.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


